Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“Amendment”) dated as of May 12, 2009, is among WARREN RESOURCES, INC., a
Maryland corporation (“Borrower”), GE BUSINESS FINANCIAL SERVICES INC., FKA
Merrill Lynch Business Financial Services Inc., as administrative agent (in such
capacity, “Administrative Agent” and individually as a “Lender”), and the
financial institutions or other entities from time to time party to the Credit
Agreement referred to below (collectively, “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of November 19, 2007 (as from
time to time supplemented, amended, or restated, the “Original Agreement”),
pursuant to which Lenders have made certain extensions of credit available to
Borrower; and for the purpose and consideration therein expressed, whereby
Lenders became obligated to make loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS AND REFERENCES


 


SECTION 1.1.    TERMS DEFINED IN THE ORIGINAL AGREEMENT.  UNLESS THE CONTEXT
OTHERWISE REQUIRES OR UNLESS OTHERWISE EXPRESSLY DEFINED HEREIN, THE TERMS
DEFINED IN THE ORIGINAL AGREEMENT SHALL HAVE THE SAME MEANINGS WHENEVER USED IN
THIS AMENDMENT.


 


SECTION 1.2.    OTHER DEFINED TERMS.  UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
FOLLOWING TERMS WHEN USED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS SECTION 1.2.


 

“Amendment” means this First Amendment to Amended and Restated Credit Agreement.

 

“Amendment Documents” means this Amendment, the Consent and Agreement of the
Guarantors relating to this Amendment and all other documents or instruments
delivered in connection herewith or therewith.

 

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Original Agreement as amended hereby.

 


ARTICLE II


 


AMENDMENTS AND BORROWING BASE


 


SECTION 2.1.    DEFINITIONS.


 

(a)           The following definitions in Section 1.1 of the Original Agreement
are hereby amended in their entirety to read as follows:

 

“Base Rate” means, for any day, a rate per annum equal to the highest of the
following:

 

(a)     the rate last quoted by The Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s largest banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate, or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent);

 

(b)     the sum of (i) the Federal Funds Rate, plus (ii) 3% per annum;

 

(c)     the sum of (i) the LIBOR that would be determined as of such day for a
LIBOR Loan having an Interest Period of three months, plus (ii) the excess of
the LIBOR Margin for LIBOR Loans over the Base Rate Margin for Base Rate Loans,
in each instance, as of such day.

 

“Overadvance” means, during the Overadvance Period, the amount by which the
Revolving Loan Outstandings exceed the Borrowing Base.

 

“Overadvance Amount” means, for any Borrowing Base Period within the Overadvance
Period, the amount, if any, determined pursuant to Section 2.16(e) and as such
amount may be reduced from time to time pursuant to Section 2.3(d).

 

2

--------------------------------------------------------------------------------


 

“Pricing Table” means the following table:

 

 

 

 

 

Revolving Loans and all other
Obligations

 

 

 

Tier
Level

 

Borrowing Base
Utilization

 

LIBOR
Margin

 

Base Rate
Margin

 

Commitment Fee

 

1

 

Greater than or equal to 90%

 

3.50

%

2.25

%

0.500

%

2

 

Greater than or equal to 75%, but less than 90%

 

3.25

%

2.00

%

0.500

%

3

 

Greater than or equal to 50%, but less than 75%

 

3.00

%

1.75

%

0.500

%

4

 

Less than 50%

 

2.75

%

1.50

%

0.500

%

 

Notwithstanding the foregoing and notwithstanding the actual Borrowing Base
Utilization on any day, from and following May 12, 2009 until the later to occur
of (i) November 12, 2009 or (ii) the date on which the Permitted Second Lien
Debt is retired, Revolving Loans and other Obligations shall accrue interest at
“Tier Level 1” rates as set forth in the Pricing Table.

 

(b)           The following definitions are hereby added to Section 1.1 of the
Original Agreement in alphabetical order to read as follows:

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (i) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (ii) notified the Borrower, the Administrative Agent, the LC
Issuer or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(iii) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (iv) (A) become or is insolvent or has a parent company that has become or is
insolvent or (B) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

3

--------------------------------------------------------------------------------


 

“Permitted Second Lien Debt” means Debt in respect of notes (whether issued
under a definitive loan agreement or indenture) issued by Borrower from time to
time (including guarantees thereof by its Restricted Subsidiaries), that
complies with all of the following requirements:

 


(A)           SUCH DEBT IS ISSUED PRIOR TO NOVEMBER 12, 2009;


 


(B)           THE AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT DOES NOT EXCEED
$30,000,000;


 


(C)           NO SCHEDULED PAYMENT OF PRINCIPAL, SCHEDULED MANDATORY REDEMPTION
OR SCHEDULED SINKING FUND PAYMENT OF SUCH DEBT IS DUE ON OR BEFORE APRIL 19,
2013; PROVIDED THAT SUCH DEBT MAY BE PREPAID IN CONNECTION WITH A REFINANCING
THEREOF WITH OTHER DEBT WHICH IS PERMITTED BY THIS AGREEMENT;


 


(D)           PAYMENTS OF INTEREST ON SUCH DEBT ARE NOT DUE MORE FREQUENTLY THAN
ONCE EACH CALENDAR QUARTER;


 


(E)           THE FINANCIAL COVENANTS GOVERNING SUCH DEBT ARE NO MORE
RESTRICTIVE WITH RESPECT TO THE RESTRICTED PERSONS THAN THE FINANCIAL COVENANTS
UNDER THIS AGREEMENT AND ALL OF THE COVENANTS AND EVENTS OF DEFAULT GOVERNING
SUCH DEBT ARE NOT, TAKEN AS A WHOLE, MATERIALLY MORE RESTRICTIVE WITH RESPECT TO
THE RESTRICTED PERSONS THAN THE COVENANTS AND EVENTS OF DEFAULT UNDER THIS
AGREEMENT;


 


(F)            ON EACH DATE ON WHICH SUCH DEBT IS ISSUED (IN THIS DEFINITION, A
“DATE OF ISSUANCE”) AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH DEBT, BORROWER
IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANTS IN ARTICLE 6
OF THIS AGREEMENT, CALCULATED FOR THE MOST RECENT FISCAL QUARTER OR FOUR
CONSECUTIVE FISCAL QUARTERS, AS APPLICABLE, FOR WHICH THE FINANCIAL STATEMENTS
DESCRIBED IN SECTIONS 4.1 (A) AND (B) ARE AVAILABLE TO LENDERS;


 


(G)           NO DEFAULT OR EVENT OF DEFAULT EXISTS ON THE DATE OF ISSUANCE OR
WILL OCCUR AS A RESULT OF THE ISSUANCE OF THE NOTES EVIDENCING SUCH DEBT;


 


(H)           IF SUCH DEBT IS SECURED BY LIENS, SUCH LIENS ARE SECOND, JUNIOR
AND SUBORDINATE TO THE LIENS SECURING THE OBLIGATIONS ON THE TERMS REFERRED TO
IN SECTION 5.2(H);


 


(I)            SUCH DEBT IS NOT GUARANTEED BY ANY PERSON WHO IS NOT A GUARANTOR
OF ALL OF THE OBLIGATIONS AND IS NOT SECURED BY ANY LIEN ON PROPERTY WHICH IS
NOT SUBJECT TO PRIOR LIEN SECURING THE OBLIGATIONS; AND


 


(J)            BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT A
CERTIFICATE IN REASONABLE DETAIL AND SATISFACTORY TO THE ADMINISTRATIVE AGENT
REFLECTING COMPLIANCE WITH THE FOREGOING REQUIREMENTS.

 

4

--------------------------------------------------------------------------------



 


SECTION 2.2.    LETTERS OF CREDIT AND LETTER OF CREDIT FEES.  SECTION 2.9 OF THE
ORIGINAL AGREEMENT IS HEREBY AMENDED BY ADDING A NEW SUBSECTION (G) AT THE END
THEREOF TO READ AS FOLLOWS:


 

“(g)         Defaulting Lenders.  If  any Letter of Credit Liabilities exist
while a Lender is a Defaulting Lender, the Borrower shall, within one Business
Day following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Liabilities in
accordance with the procedures set forth in Section 2.9(e) for so long as such
Letter of Credit Liabilities are outstanding.”

 


SECTION 2.3.    DEBT.  SECTION 5.1 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED
BY DELETING THE WORD “AND” AT THE END OF CLAUSE (L), DELETING THE PERIOD AT THE
END OF CLAUSE (M), SUBSTITUTING “; AND” THEREFOR, AND ADDING A NEW SUBSECTION
(N) TO READ AS FOLLOWS:


 

“(n)         Permitted Second Lien Debt.”

 


SECTION 2.4.    LIENS.  SECTION 5.2 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED
BY DELETING THE WORD “AND” AT THE END OF CLAUSE (F), DELETING THE PERIOD AT THE
END OF CLAUSE (G), SUBSTITUTING “; AND” THEREFOR, AND ADDING A NEW SUBSECTION
(H) TO READ AS FOLLOWS:


 


“(H)         LIENS SECURING PERMITTED SECOND LIEN DEBT, WHICH ARE SECOND, JUNIOR
AND SUBORDINATE TO THE LIENS SECURING THE OBLIGATIONS ON TERMS ACCEPTABLE TO
EACH OF THE LENDERS, AS SET FORTH IN AN INTERCREDITOR AGREEMENT AMONG THE
HOLDERS OF PERMITTED SECOND LIEN DEBT OR AN AGENT ACTING ON BEHALF OF SUCH
HOLDERS, ADMINISTRATIVE AGENT AND BORROWER, IN FORM AND SUBSTANCE ACCEPTABLE TO
EACH OF THE LENDERS.”


 


SECTION 2.5.    BORROWING BASE.  SECTION 2.16 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY (I) RENAMING SUBSECTIONS (D), (E), AND (F) THEREOF AS
SUBSECTIONS (E), (F), AND (G), RESPECTIVELY, AND (II) ADDING THE FOLLOWING NEW
SUBSECTION (D) THERETO IMMEDIATELY FOLLOWING SUBSECTION (C) THEREOF TO READ AS
FOLLOWS:


 

“(d)         Reduction of Borrowing Base Upon Issuance of Permitted Second Lien
Debt.  Notwithstanding anything to the contrary contained herein, in the event
that Borrower issues Permitted Second Lien Debt, on the date of each issuance
thereof the Borrowing Base then in effect shall be reduced by an amount equal to
thirty-three and one-third percent (33 1/3%) of the stated principal amount of
the Permitted Second Lien Debt so issued.  The Borrowing Base as so reduced
shall become the new Borrowing Base immediately upon such date of issuance and
shall remain in effect until the next date as of which the Borrowing Base is
redetermined pursuant to this Agreement.”

 


SECTION 2.6.    BORROWING BASE AND OVERADVANCE AMOUNT.  ON THE EFFECTIVE DATE
(AS DEFINED HEREIN) OF THIS AMENDMENT, THE BORROWING BASE SHALL BE $120,000,000
AND THE OVERADVANCE AMOUNT SHALL BE ZERO.  SUCH BORROWING BASE AND OVERADVANCE
AMOUNT SHALL BE APPLICABLE UNTIL THE NEXT DETERMINATION OF THE BORROWING  BASE
OR THE OVERADVANCE AMOUNT.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS


 


SECTION 3.1.    CONDITIONS TO EFFECTIVENESS OF AMENDMENT. THIS AMENDMENT SHALL
BECOME EFFECTIVE (THE DATE SUCH CONDITIONS ARE SO SATISFIED HEREIN CALLED THE
“EFFECTIVE DATE”) WHEN AND ONLY WHEN ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY
BY ORIGINALS) EACH PROPERLY EXECUTED BY EACH LENDER AND BY A RESPONSIBLE OFFICER
OF THE SIGNING CREDIT PARTY, EACH DATED THE EFFECTIVE DATE (OR, IN THE CASE OF
CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE EFFECTIVE DATE)
AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT:


 

(A)           COUNTERPARTS OF THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS
EXECUTED BY THE APPLICABLE CREDIT PARTIES;

 


(B)           A CERTIFICATE OF THE SECRETARY OF EACH CREDIT PARTY CERTIFYING
THAT NONE OF THE RESOLUTIONS, INCUMBENCY CERTIFICATES AND/OR ORGANIZATIONAL
DOCUMENTS OF ANY CREDIT PARTY AS ADMINISTRATIVE AGENT HAS PREVIOUSLY REQUIRED
HAVE BEEN AMENDED, MODIFIED OR TERMINATED SINCE THEY WERE DELIVERED, AND
CERTIFYING RESOLUTIONS AUTHORIZING THIS AMENDMENT; AND


 


(C)           SUCH DOCUMENTS AND CERTIFICATIONS AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH CREDIT PARTY IS DULY ORGANIZED OR
FORMED, AND THAT EACH CREDIT PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND
QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE
OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1.    REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE
ADMINISTRATIVE AGENT TO ENTER INTO THIS AMENDMENT, BORROWER REPRESENTS AND
WARRANTS TO ADMINISTRATIVE AGENT THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE 3 OF THE ORIGINAL AGREEMENT OR ANY OTHER FINANCING DOCUMENT
ARE TRUE AND CORRECT ON THE EFFECTIVE DATE (INCLUDING, FOR ALL PURPOSES, AFTER
GIVING EFFECT TO THE AMENDMENT DOCUMENTS), EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.    RATIFICATION OF AGREEMENTS.  THE ORIGINAL AGREEMENT AS HEREBY
AMENDED IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.  THE OTHER FINANCING
DOCUMENTS, AS THEY MAY BE AMENDED OR AFFECTED BY THE AMENDMENT DOCUMENTS, ARE
HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.  ANY REFERENCE TO THE CREDIT
AGREEMENT IN ANY FINANCING DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE
ORIGINAL AGREEMENT AS HEREBY AMENDED.  THE EXECUTION, DELIVERY AND

 

6

--------------------------------------------------------------------------------



 


EFFECTIVENESS OF THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED HEREIN OR THEREIN, OPERATE AS A WAIVER OF ANY
RIGHT, POWER OR REMEDY OF ADMINISTRATIVE AGENT OR LENDERS UNDER THE CREDIT
AGREEMENT, OR ANY OTHER FINANCING DOCUMENT NOR CONSTITUTE A WAIVER OF ANY
PROVISION OF THE CREDIT AGREEMENT, OR ANY OTHER FINANCING DOCUMENT.


 


SECTION 5.2.    SURVIVAL OF AGREEMENTS.  ALL REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF ANY CREDIT PARTY HEREIN SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE PERFORMANCE HEREOF, AND SHALL FURTHER
SURVIVE UNTIL ALL OF THE OBLIGATIONS ARE PAID IN FULL.  ALL STATEMENTS AND
AGREEMENTS CONTAINED IN ANY CERTIFICATE OR INSTRUMENT DELIVERED BY ANY CREDIT
PARTY HEREUNDER OR UNDER THE CREDIT AGREEMENT TO ADMINISTRATIVE AGENT OR ANY
LENDER SHALL BE DEEMED TO CONSTITUTE REPRESENTATIONS AND WARRANTIES BY, AND/OR
AGREEMENTS AND COVENANTS OF SUCH CREDIT PARTY UNDER THIS AMENDMENT AND UNDER THE
CREDIT AGREEMENT.


 


SECTION 5.3.    FINANCING DOCUMENTS.  THIS AMENDMENT AND THE OTHER AMENDMENT
DOCUMENTS ARE EACH A FINANCING DOCUMENT, AND ALL PROVISIONS IN THE CREDIT
AGREEMENT PERTAINING TO FINANCING DOCUMENTS APPLY HERETO AND THERETO.


 


SECTION 5.4.    GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS APPLICABLE TO THE CREDIT AGREEMENT.


 


SECTION 5.5.    COUNTERPARTS; FAX.  THIS AMENDMENT MAY BE SEPARATELY EXECUTED IN
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
AMENDMENT.  THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS MAY BE VALIDLY
EXECUTED BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION.


 

THIS AMENDMENT AND THE OTHER FINANCING DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Timothy A. Larkin

 

 

Name: Timothy A. Larkin

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

GE BUSINESS FINANCIAL SERVICES INC., FKA Merrill Lynch Business Financial
Services Inc., as Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ Mathew A. Toth III

 

 

 

Name:

Mathew A. Toth III

 

 

 

Title:

Divisional President

 

 

 

 

 

 

BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

 

 

Name:

Julia R. Franklin

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David R. Reid

 

 

 

Name:

David R. Reid

 

 

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Monte E. Deckert

 

 

 

Name:

Monte E. Deckert

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ James Whitmore

 

 

 

Name:

James Whitmore

 

 

 

Title:

Managing Director

 

 

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

 

 

Name:

Peter L. Sefzik

 

 

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

Consent and Agreement to First Amendment to

Amended and Restated Credit Agreement dated as of May 12, 2009

 

The undersigned each hereby (a) consents to the provisions of this First
Amendment to Amended and Restated Credit Agreement dated as of May 12, 2009,
among Warren Resources, Inc., a Maryland corporation, GE Business Financial
Services Inc., FKA Merrill Lynch Business Financial Services Inc., as
Administrative Agent, and the Lenders party thereto and the transactions
contemplated herein and hereby, (b) ratifies and confirms the Amended and
Restated Guaranty dated as of November 19, 2007 made by it in favor of GE
Business Financial Services Inc., FKA Merrill Lynch Business Financial Services
Inc., as Administrative Agent, and the other Financing Documents to which it is
a party and (c) agrees that its obligations and covenants under the Financing
Documents are unimpaired hereby and shall remain in full force and effect.

 

 

WARREN RESOURCES OF CALIFORNIA, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy A. Larkin

 

 

Name: Timothy A. Larkin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

WARREN E&P, INC.

 

 

 

 

 

 

 

By:

/s/ Norman F. Swanton

 

 

Name: Norman F. Swanton

 

 

Title: Chairman & Chief Executive Officer

 

Consent and Agreement

 

--------------------------------------------------------------------------------